       Case 4:19-cv-00855-BSM Document 2 Filed 12/02/19 Page 1 of 3

                                                                                   ELECTRONICALLY FILED
                                                                                         Pulukl County Circuit Court
                                                                                   Terri Holllngaworth, Circul1/County Clelk
                                                                                      2019-Aug-15 18:32:09
                                                                                         S0CV-19-5839
        STATE OF ARKANSAS * COUNTY OF PULASKI* CIRCUIT C                                    06D02 : 3 Pages



FIRST BAPTIST CHURCH,                                                  PLAINTIFF
through its Pastor and Board Members
Deacon Dr. Victor Williams and Dr. William Rutledge

VS. NO.:
           ------
CHURCH MUTUAL INSURANCE COMPANY                                        DEFENDANT


                                           COMPLAINT

       NOW ~NTO COURT, through undersigned counsel, comes Plaintiff FIRST BAPTIST

CHURCH through, a non-profit organization situated in the city of Little Rock, County of Pulasld,

State of Arkansas, who avers as follows:


                                                  l.

       That This Court Has Jurisdiction Over This Matter And Venue Is Proper.

                                                  2.

       First Baptist Church, located in Little Rock of Arkansas, is a religious organization

containing a number of members and also represented by a board comprised of Dr. Victor Williams

and Dr. William Rutledge. The board members are authorized to make decisions for the church.

                                                  3.

       The Defendant, CHURCH MUTUAL INSURANCE COMPANY, a corporation doing

business in the state of Arkansas, and at all times relevant to this action.




                                                                                                             EXHIBIT

                                                                                                    i A
                                                                                           Page 1 of3
         Case 4:19-cv-00855-BSM Document 2 Filed 12/02/19 Page 2 of 3




                                                 4.

         The Defendant was Plaintiff's Insurance Company and this matter stems from damage to

the roof of First Baptist Church, which was caused by wind and hail storms.

                                                 5.

         The Defendant, CHURCH MUTUAL INSURANCE COMPANY, had been an insurer

of the Plaintiff for over twenty (20) years and had a contractual obligation with the Plaintiff to

repair issues that are present here. Plaintiff asserts that the Defendant has breached their Contract

and duty to perform under the contract.

                                                 6.

         On or about August 15, 2016, the Plaintiff, through its board members on behalf of the

church, made a claim with the Defendant in order to have repairs made to its roof, as it leaked rain

water.

                                                  7.

         Plaintiff was insured by Defendant, CHURCH MUTUAL INSURANCE COMPANY

at all times related to this cause of action.

                                                  8.

         The Plaintiff suffered damages to the church building as a result of storm damages to the

roof of the church building.

                                                  9:

         Plaintiff have made amicable demand on the Defendant to make repairs for damages

sustained to the roof of FIRST BAPTIST CHURCH, without resolve.

                                                 10.




                                                                                         Page 2 of3
       Case 4:19-cv-00855-BSM Document 2 Filed 12/02/19 Page 3 of 3




       Defendant CHURCH MUTUAL INSURANCE COMPANY, refused to fully

compensate Plaintiff in order to repair the church roof.



                                                 11.

       Plaintiff reserve the right to amend the Complaint as deemed necessary.



       WHEREFORE,           PLAINTIFF        prays     that     Defendant   CHURCH       MUTUAL

INSURANCE COMPANY, be served with a certified copy of this Complaint, and after all

proceedings, there be a judgment in favor of Plaintiff against the Defendant for all damages

including damages which Plaintiff alleged is sufficient for the purposes of a trial and with legal

interest from the date of judicial demand until finally paid.


       FURTHER PRAYS that the Defendant CHURCH MUTUAL INSURANCE

COMPANY, be held liable for all damages to the Plaintiff and all costs of these proceedings and

any other legal and equitable relief as the Court shall deem necessary and proper.


                                                                             Respectfully Submitted

                                                                                    Danyelle Walker
                                                                                    Attorney at Law
SERVICE REQUESTED                                                      323 Center Street, Suite 1020
                                                                                     Tower Building
Church Mutual Insurance Company                                              Little Rock, AR 7220 I
through                                                                  Telephone: (501) 374-1448
Corporation Service Company                                               Facsimile: (501) 374-1454
300 Spring Building, Ste. 900
300 S. Spring Street
Little Rock, Arkansas 7220 I                                  By: /S/ Danyelle J. Walker
                                                              Danyelle Walker Bar No.: 95-234
                                                                     ATTORNEY FOR PLAINTIFF




                                                                                         Page 3 of3
